Order filed April 11, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00179-CV
                                   ____________

                      WILLIAM E JOHNSON, Appellant

                                         V.

                 MICHAEL MCSPADDEN, ET AL, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-88120

                                      ORDER

      This is an appeal from the January 30, 2019 denials of two motions:
(1) plaintiff’s motion to proceed in forma pauperis, and (2) plaintiff’s motion
requesting leave to file. It appears we lack jurisdiction over this appeal, but we are
unable to make that determination because the clerk’s record has not been filed.
Accordingly, we enter the following order.

      The Harris County District Clerk is directed to file a partial clerk’s record on
or before April 22, 2018, containing any judgment that has been signed in this
case.

        If the requested item is not part of the case file, the district clerk is directed to
file a partial clerk’s record containing a certified statement that the requested item is
not a part of the case file.

                                      PER CURIAM